ATTORNEY GRIEVANCE COMMISSION                                                              *    IN THE
OF MARYLAND
                                                                                           *    COURT OF APPEALS

                                                                                           *    OF MARYLAND
v.
                                                                                           *    Misc. Docket AG No. 83

PAUL SAUL HAAR                                                                             *    September Term, 2021


                                                                                   ORDER


                   Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Paul Saul Haar, to suspend the Respondent from the practice

of law in Maryland for seven months, effective nunc pro tunc to March 24, 2022, followed by

one year of probation with terms, it is this 22nd day of April, 2022


                   ORDERED, by the Court of Appeals of Maryland, that the Respondent, Paul Saul

Haar, be suspended for seven months, effective nunc pro tunc to March 24, 2022, for violation

of Rule 1.15(e) of the District of Columbia Rules of Professional Conduct; and it is further


                   ORDERED, that upon his reinstatement to practice of law in the State of Maryland,

the Respondent is placed on one year of probation with the terms contained in the Probation

Agreement.

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                                                                                       /s/ Matthew J. Fader
                       2022-04-22
                       12:37-04:00                                                         Chief Judge


Suzanne C. Johnson, Clerk